  
  

Case 7:17-cv-09568-NSR Document 40 Filed 12/09/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
LARRY MCNAIR, :
17CV09568 (NSR)
Plaintiff,
FPROPOSED] ORDER
-against-

ACTING N.Y.S.D.0.C. COMMISSIONER :
ANTHONY J. ANNUCCL, ET AL,

Defendants.
x

 

Whereas, plaintiff Larry McNair (DOB January 15, 1963) filed a complaint in the instant
action on or about December 5, 2017, alleging that in or about November 2017, while incarcerated
at Downstate Correctional Facility (“Downstate”), he was physically assaulted, denied
medical/dental care, and was sexually harassed by the defendants.

Whereas, the Office of the New York State Attorney General (“OAG”), counsel for the
defendants herein, has represented to the Court that on October 2, 2019, it attempted to contact the
plaintiff at the telephone number listed by him on the Court’s Docket sheet. At that time, a woman
who identified herself as Lisa Stevens, plaintiff's long-time girlfriend and the owner of the

apartment plaintiff was residing in, advised OAG that plaintiff had passed away on August 9, 2019.

  

[OAT EY Wer
TECALILY Blue

 

senso,

 
Case 7:17-cv-09568-NSR Document 40 Filed 12/09/19 Page 2 of 3

It is hereby ordered that The New York City Department of Health and Mental Hygiene
shall produce to the OAG all documents and information pertaining to the death of the plaintiff in

this matter on or about August 9, 2019.

Dated: White Plains, New York
December 11 , 2019

 

 

Nelson S. Roman
United States District Court Judge

 
Case 7:17-cv-09568-NSR Document 40 Filed 12/09/19 Page 3 of 3

DECLARATION OF SERVICE
NEIL SHEVLIN, hereby declares as follows:

That he is more than 18 years old and employed as an Assistant Attorney General
in the office of LETITIA JAMES, the Attorney General of the State of New York, Attorney for
Defendants herein. On the 9" day of December, 2019, he served the annexed [PROPOSED]
ORDER, upon the following named person:

Larry McNair

2070 7" Avenue

Apt. 58

New York, New York 10027

Pro se plaintiff in the within entitled action, by depositing a true and correct copy thereof, properly
enclosed in a post-paid wrapper, in a post-office box regularly maintained by the United States
Postal Service at 28 Liberty Street, New York, New York 10005, directed to said Pro se plaintiff

at the address within the State designated by him for that purpose.

I hereby affirm under penalty of perjury that the foregoing is true and correct.
Executed on December 9, 2019

/s/ Neil Shevlin
NEIL SHEVLIN

 
